Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 1 of 17 PageID #: 789




                            Exhibit A
 Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 2 of 17 PageID #: 790




Firm Resume
                                                                                          ATTORNEYS

                                                                                    Partners
Gibbs Law Group is a national litigation firm representing plaintiffs in class        Eric Gibbs              p. 3
and collective actions in state and federal courts, and in arbitration matters        David Berger            p. 5
worldwide. The firm serves clients in consumer protection, securities and             Dylan Hughes            p. 7
financial fraud, antitrust, whistleblower, personal injury, and employment            Linda Lam               p. 8
cases. We are committed to achieving favorable results for all of our clients         Steve Lopez             p. 9
                                                                                      Karen Barth Menzies     p. 10
in the most expeditious and economical manner possible.                               Geoffrey Munroe         p. 12
The firm regularly prosecutes multi-state class actions and has one of the best       Andre Mura              p. 13
track records in the country when it comes to successfully certifying classes,        Rosemary Rivas          p. 15
developing practical damages methodologies, obtaining prompt relief for               Michael Schrag          p. 16
                                                                                      David Stein             p. 18
class members victimized by unlawful practices, and working cooperatively
                                                                                      Steven Tindall          p. 20
with other firms.                                                                     Amy Zeman               p. 22
Our attorneys take pride in their ability to simplify complex issues;
willingness to pursue narrow and innovative legal theories; ability to work         Of Counsel & Counsel
cooperatively with other plaintiffs’ firms; and desire to outwork and outlast         Josh Bloomfield          p. 24
                                                                                      Shawn Judge              p. 25
well-funded defense teams.
                                                                                      Rosanne Mah              p. 26
As a result, our firm and attorneys are frequently recognized by the courts,          George Sampson           p. 27
our peers, and the legal media for the quality of their work:                         Mark Troutman            p. 28
                                                                                    Associates
    •   Class Action Practice Group of the Year, Law360, 2019                         Brian Bailey             p. 29
    •   Top Boutique Law Firms in California, Daily Journal, 2019                     John Bicknell            p. 30
                                                                                      Aaron Blumenthal         p. 31
    •   Top Women Lawyers in California, 2021 (Amy Zeman)                             Alex Bukac               p. 32
    •   Titans of the Plaintiffs Bar, Law360, 2019 (Eric Gibbs)                       Kyla Gibboney            p. 33
    •   Two 2019 California Lawyer Attorney of the Year (CLAY) Awards                 Parker Hutchinson        p. 34
    •   Top Plaintiff Lawyers in California, Daily Journal, 2020, 2019 and            Amanda Karl              p. 35
                                                                                      Jeff Kosbie             p. 37
        2016 (Eric Gibbs)
                                                                                      Ashleigh Musser         p. 38
    •   Cybersecurity and Privacy MVP, Law360, 2018 (Eric Gibbs)                      Tayler Walters          p. 39
    •   Consumer Protection MVP, Law360, 2016 (Eric Gibbs) (sole                      Simone White            p. 40
        plaintiffs’ lawyer recognized)
    •   Top Cybersecurity/ Privacy Attorneys Under 40, Law360 Rising Stars,               SIGNIFICANT
        2017 (Andre Mura)                                                                 RECOVERIES
    •   Top Class Action Attorneys Under 40, Law360 Rising Stars, 2017
        (David Stein)                                                             Deceptive Marketing           p. 41
    •   Top 40 Lawyers Under 40, Daily Journal, 2017 (David Stein)                Defective Products            p. 42
                                                                                  Antitrust & Unfair            p. 44
    •   AV-Preeminent, Martindale-Hubbell (Eric Gibbs)
                                                                                   Business Practices
    •   Best Lawyers in America for Class Action and Mass Torts                   Securities & Financial        p. 47
    •   14 of our attorneys have been recognized as Northern California             Fraud
        Super Lawyers or Rising Stars.                                            Data Breach & Privacy        p. 47
                                                                                  Mass Tort                    p. 89
                                                                                  Sexual Assault Litigation    p. 49
                                                                                  Government Reform            p. 49
 Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 3 of 17 PageID #: 791

Diversity, Equity & Inclusiveness
Gibbs Law Group is committed to diversity, inclusion, and racial justice in everything we do. Our
commitment to equity and opportunity starts within our firm and extends to our community and to our
work. We seek to create a culture where our employees feel comfortable bringing their full selves to work,
and where we have the knowledge and skills necessary to effectively advocate for our diverse clients.

To support our goal of advancing equity both inside and outside out firm, we created an Equity, Diversity
and Inclusion Task Force comprised of partners, associates, and staff. The Task Force is working to
promote diversity among our employees, the clients we represent, and the causes we support. Some of the
Task Force’s work to date includes:
   •   Implementing modifications to the firm’s hiring practices to diversify our applicant pool and to
       prioritize diversity in hiring and retention.
   •   Participated in the California State Bar’s annual summit on diversity and equity in the legal
       profession.
   •   Outreach to diversity-focused law school organizations to expand awareness of complex litigation
       opportunities and ensure a diverse pool of applicants.
   •   Identifying and supporting diversity-focused legal organizations and non-profits.
   •   Maximizing the firm’s capacity for social change in the community.
   •   Commitment to implementing annual anti-bias and microaggressions trainings.


Voting Rights Task Force

Gibbs Law Group is proud to have launched our Voting Rights Task Force, through which we have been
participating in efforts to protect and expand civic participation across the country. The Task Force seeks
to identify specific opportunities for both our attorneys and staff to promote voter engagement and
maximize voter participation. We implemented new programs to promote firmwide involvement in
protecting and expanding the right to vote, including:

   •   Making Election Day a firm holiday.
   •   Allowing support staff to bill a set number of hours per week to Voting Rights Task Force efforts,
       including with nonprofit organizations.
   •   Encouraging attorney participation in voter protection volunteer opportunities during elections,
       including staffing voter protection hotlines, poll watching, and helping triage issues that arise.




                                                                                               Page 2 of 49
      Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 4 of 17 PageID #: 792



                                 Eric H. Gibbs | Partner
                                 Eric Gibbs prosecutes antitrust, consumer protection, whistleblower, financial fraud and
                                 mass tort matters. He has been appointed to leadership positions in dozens of contested,
                                 high profile class actions and coordinated proceedings. Eric has recovered billions of dollars
                                 for the clients and classes he represents and has negotiated groundbreaking settlements that
                                 resulted in meaningful reforms to business practices and have favorably impacted plaintiffs’
                                 legal rights.

                                 Reputation and Recognition by the Courts
                                 In over 20 years of practice, Eric has developed a distinguished reputation with his peers and
                                 the judiciary for his ability to work efficiently and cooperatively with co-counsel, and
                                 professionally with opposing counsel in class action litigation.
505 14th Street, Suite 1110
Oakland, CA 94612                “[Mr. Gibbs] efficiently managed the requests from well over 20 different law firms and
T 510.350.9700                   effectively represented the interests of Non-Settling Plaintiffs throughout this litigation.”
ehg@classlawgroup.com
                                      - Hon. G. Wu, In re Hyundai & Kia Fuel Economy Litig. (C.D. Cal)
Practice Emphasis                “The attorneys who handled the case were particularly skilled by virtue of their ability and
Antitrust & Unfair Competition   experience.”
Banking and Financial Fraud
                                      - Hon. D. Debevoise, In re: Mercedes-Benz Teleaid Contract Litig. (D. N.J.)
Class Actions
Consumer Protection              “They are experienced and knowledgeable counsel and have significant breadth of
Mass Personal Injury             experience in terms of consumer class actions.”
Whistleblower                         - Hon. R. Sabraw, Mitchell v. Am. Fair Credit Assoc’n (Alameda Cty. Superior Ct.)
Education                        “Representation was professional and competent; in the Court’s opinion, counsel obtained
Seattle University School of     an excellent result for the class.”
Law, J.D., 1995
                                      - Hon. J. Fogel, Sugarman v. Ducati N. Am. (N.D. Cal)
San Francisco State
University, B.A., 1991           Achievements and Leadership
Awards & Honors                  Eric has been recognized as a leading lawyer in class and mass actions. In 2019, Law360
                                 recognized Eric among its “Titans of the Plaintiffs Bar,” one of only 10 attorneys nationwide
Titans of the Plaintiffs Bar,
                                 to receive the prestigious award. He also received the 2019 California Lawyer Attorney of the
Law 360, 2019
                                 Year (CLAY) Award for his work in the Anthem Data Breach Litigation. Daily Journal named
California Lawyer Attorney of
the Year Award, 2019
                                 him to its coveted list of “Top Plaintiff Lawyers in California” for 2020, 2019 and
                                 2016. Law360 recognized Eric as a “2016 Consumer Protection MVP,” (the only plaintiff-
Top Plaintiff Lawyers in
California for 2020, 2019,
                                 side lawyer in the country selected in that category) and as a “2018 Cybersecurity & Privacy
2016, Daily Journal              MVP.” Consumer Attorneys of California selected Eric and co-counsel as finalists for
Lawdragon 500 Leading            Consumer Attorney of the Year for achieving a $100 million settlement in the Chase “Check
Plaintiff Consumer Lawyer,       Loan” Litigation. His cases have been chronicled in major legal and news publications
2019                             including NBC News, CNN, the National Law Journal, The New York Times, Market Watch,
Cybersecurity & Privacy          and Bloomberg News. Eric holds a variety of leadership positions in professional associations
MVP, Law 360, 2018               for consumer advocacy, and he frequently presents on developing trends in the law at
Consumer Protection MVP,         conferences throughout the country.
Law 360, 2016
Best Lawyers in America for      Litigation Highlights
Class Actions/ Mass Tort
Litigation (2012-2019)           In re Anthem, Inc. Data Breach Privacy Litigation – Served as a court-appointed
AV Preeminent® Peer              member of the Plaintiffs’ Steering Committee representing the interests of plaintiffs and
Review Rated by Martindale-      putative class members following a massive data breach of approximately 80 million personal
Hubbell
                                 records. The lawsuit settled in August 2018 for $115 million, the largest data breach
Top 100 Super Lawyers in
Northern California              settlement in history at the time.
Admissions
California
                                                                                                                    Page 3 of 49
Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 5 of 17 PageID #: 793


                In re Chase Bank U.S.A., N.A. “Check Loan” Contract Litigation – multidistrict
                litigation that alleged Chase Bank wronged consumers by offering long-term fixed-rate loans,
                only to later more-than-double the required loan payments. Eric led negotiations in the
                case, which resulted in a $100 million settlement with Chase eight weeks prior to trial.
                In re Adobe Systems Inc. Privacy Litigation – As court-appointed lead counsel, Eric and
                his team reversed a long line of decisions adverse to consumers whose personal information
                was stolen in data breaches. Judge Koh issued a 41 page decision in plaintiffs’ favor and Eric
                negotiated a comprehensive reform of Adobe’s data security practices. The court’s landmark
                decision on Article III standing in this case marked a sea change and has been cited
                favorably in over twenty cases in the year since it was issued.
                In re Hyundai & Kia Fuel Econ. Litigation – As court-appointed liaison counsel, Eric
                reconciled the plaintiffs’ interests and coordinated discovery and settlement negotiations. He
                helped finalize a settlement with an estimated value of up to $210 million.
                Skold v. Intel Corp. – After more than a decade of litigation, Eric as lead counsel achieved
                a nationwide class action settlement on behalf of approximately 5 million consumers of Intel
                Pentium 4 processors. The lawsuit changed Intel’s benchmarking practices and Intel agreed
                to a cash settlement for the class, along with $4 million in charitable donations.
                Parkinson v. Hyundai Motor America – Eric served as class counsel in this lawsuit
                alleging that the flywheel and clutch system in certain Hyundai vehicles was defective. After
                achieving nationwide class certification, Hyundai agreed to a settlement that provided for 50-
                100% reimbursements to class members for their repairs and full reimbursement for rental
                vehicle expenses.
                De La Cruz v. Masco Retail Cabinet Group – Eric served as lead attorney litigating
                the collective claims of dozens of misclassified account representatives for overtime pay
                under the Fair Labor Standards Act (FLSA). Successfully certified a class of current and
                former Masco account representatives and personally arbitrated the case to judgment
                obtaining full recovery for the class.
                In re Providian Credit Card Cases – Eric played a prominent role in this nationwide
                class action suit brought on behalf of Providian credit card holders alleging that
                Providian engaged in unlawful and fraudulent business practices in connection with the
                marketing and fee assessments for its credit cards. The Honorable Stuart Pollack
                approved a $105 million settlement, plus injunctive relief—one of the largest class action
                recoveries in the United States arising out of consumer credit card litigation.
                Professional Affiliations
                American Association for Justice
                American Bar Foundation- Fellow
                Consumer Attorneys of California
                National Association of Consumer Advocates
                Pound Civil Justice Institute- Fellow
                Public Justice Foundation- Class Action Preservation Project Committee




                                                                                                 Page 4 of 49
       Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 6 of 17 PageID #: 794



                                 Rosemary Rivas | Partner
                                 Rosemary has dedicated her legal career to representing consumers in complex class action
                                 litigation involving a wide variety of claims, from false advertising and defective products to
                                 privacy violations. She is committed to obtaining justice for consumers and has recovered
                                 billions of dollars for her clients and the classes they represent.

                                 Rosemary serves in leadership positions in a number of large-scale complex class action
                                 cases and multi-district litigation. She was appointed to the Plaintiffs’ Steering Committee in
                                 the Volkswagen Clean Diesel Litigation, which resulted in a record-breaking settlement
                                 totaling more than $14 billion. For her work in the Volkswagen case, Rosemary received the
                                 2018 California Lawyer Attorney of the Year (CLAY) Award, which is given to outstanding
505 14th Street                  California lawyers “whose extraordinary work and cases had a major impact on the law.”
Suite 1110
Oakland, CA 94612                She has received numerous awards and honors for the quality of her legal work, including
T 510.350.9700                   the Bay Area Legal Aid Guardian of Justice Award for her achievements in the law and her
F 510.350.9701                   role in helping direct cy pres (remaining settlement) funds to promote equal access to the legal
rmr@classlawgroup.com
                                 system. She was also recognized as a Northern California Super Lawyer and previously was
Practice Emphasis                named a Rising Star by Super Lawyers Magazine.
Class Actions
Consumer Protection              Rosemary is a fluent Spanish-speaker and previously served on the Board and as Diversity
                                 Director of the Barristers Club of the San Francisco Bar Association. She frequently presents
                                 at legal and industry-group conferences on developments in consumer protection and class
Education
                                 action litigation.
University of California,
Hastings College of Law, J.D.,
2000                             Awards & Honors
San Francisco State              California Lawyer Attorney of the Year (CLAY) Award (2018)
University, B.A., 1997           Northern California Super Lawyers (2019-2020)
                                 Guardian of Justice Award, Bay Area Legal Aid (2015)
Admissions
California
                                 Professional Affiliations
                                 Consumer Attorneys of California
                                 American Association for Justice- Class Action Litigation Group
                                 Public Justice- Class Action Preservation Project

                                 Publications and Presentations
                                 Presenter, “Nationwide Settlement Classes: The Impact of the Hyundai/ Kia Litigation,”
                                 National Consumer Law Center’s Consumer Rights Litigation Conference and Class Action
                                 Symposium, 2018.

                                 Presenter, “One Class or 50? Choice of Law Considerations as Potential Impediment to
                                 Nationwide Class Action Settlements,” 5th Annual Western CLE Program on Class Actions
                                 and Mass Torts, 2018.

                                 Presenter, “The Right Approach to Effective Claims,” Beard Group- Class Action Money &
                                 Ethics, 2018.

                                 Presenter, “False Advertising Class Actions: A Practitioner’s Guide to Class Certification,
                                 Damages and Trial,” The Bar Association of San Francisco, 2017.




                                                                                                                  Page 15 of 49
        Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 7 of 17 PageID #: 795



                              Rosanne Mah | Counsel
                              Rosanne Mah represents consumers in complex class action litigation involving deceptive or
                              misleading practices, false advertising, and data/privacy issues. She is a member of the
                              California Bar and is admitted to practice before the United States Court of Appeals for the
                              Ninth Circuit and the United States District Courts for the Northern, Central, Eastern, and
                              Southern Districts of California.

                              Rosanne has 15 years of experience in providing the highest level of legal representation to
                              individuals and businesses in a wide variety of cases. Throughout her career she has
                              specialized in consumer protection, defective products, cybersecurity, data privacy, and
                              employment law at several law firms, all while running her own practice. Rosanne attended
505 14th Street
Suite 1110
                              the University of San Francisco, School of Law, during which she was a judicial extern with
Oakland, CA 94618             the Honorable Anne Bouliane of the San Francisco Superior Court.
T 510.350.9700
rlmj@classlawgroup.com

Practice Emphasis
Class Actions
Consumer Protection


Education
University of San Francisco
School of Law, J.D., 2005
University of California at
Santa Cruz, B.A., 1995

Admissions
California




                                                                                                          Page 26 of 49
        Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 8 of 17 PageID #: 796



                               Mark Troutman | Counsel
                               Mark Troutman is dedicated to protecting consumers against corporate misdeeds and has led
                               class action efforts across the country. Mark has been appointed to leadership roles in many
                               of his complex litigation cases, and he currently serves as Special Counsel for the Ohio
                               Attorney General in bringing claims against five of the country’s largest pharmaceutical
                               companies alleging misrepresentations and deceptive marketing that have caused the nation’s
                               current devastating opioid crisis.

                               As lead counsel in a consumer class action against Porsche, Mark achieved a $45 million
                               settlement for the class. Previously, Mark has been lead counsel in a consumer class action
                               against a fitness chain, and co-lead counsel in a class action claiming improper deductions
T 510-350-4214                 from royalty payments to lessors of a major oil and gas operator.
mht@classlawgroup.com
                               Before joining Gibbs Law Group, Mark co-led the class action practice group of a leading
Practice Emphasis              Ohio firm. Mark has been honored as a top plaintiff-side Class Action Litigator by the Best
Class Actions                  Lawyers in America and as a Rising Star by Ohio Super Lawyers. He has co-authored the
Consumer Protection            leading guide on Ohio Consumer Law for more than 10 years and he continues to help
                               advance the Ohio plaintiffs’ bar as a member of the Ohio Association for Justice.
Education
The Ohio State University
Moritz College of Law, J.D.,
2003
The Ohio State University,
B.A, summa cum laude,
2000

Admissions
Ohio




                                                                                                            Page 28 of 49
 Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 9 of 17 PageID #: 797


SIGNIFICANT RECOVERIES

Some examples of the cases in which our lawyers played a significant role are described below:

Deceptive Marketing
       Hyundai and Kia Fuel Economy Litigation, No. 2:13-md-2424 (C.D. Cal.). In a lawsuit alleging
false advertising of vehicle fuel efficiency, the court appointed Eric Gibbs as liaison counsel. Mr. Gibbs
regularly reported to the Court, coordinated a wide-ranging discovery process, and advanced the view of
plaintiffs seeking relief under the laws of over twenty states. Ultimately Mr. Gibbs helped negotiate a revised
nationwide class action settlement with an estimated value of up to $210 million. The Honorable George H.
Wu wrote that Mr. Gibbs had “efficiently managed the requests from well over 20 different law firms and
effectively represented the interests of Non-Settling Plaintiffs throughout this litigation. This included
actively participating in revisions to the proposed settlement in a manner that addressed many weaknesses in
the original proposed settlement.”

       In Re Mercedes-Benz Tele Aid Contract Litigation, MDL No. 1914, No. 07-cv-02720 (D.N.J.).
Gibbs Law Group attorneys and co-counsel served as co-lead class counsel on behalf of consumers who
were not told their vehicles’ navigation systems were on the verge of becoming obsolete. Counsel
successfully certified a nationwide litigation class, before negotiating a settlement valued between
approximately $25 million and $50 million. In approving the settlement, the court acknowledged that the
case “involved years of difficult and hard-fought litigation by able counsel on both sides” and that “the
attorneys who handled the case were particularly skilled by virtue of their ability and experience.”

       In re Providian Credit Card Cases, JCCP No. 4085 (Cal. Super. Ct. San Francisco Cty). Mr. Gibbs
played a prominent role in this nationwide class action suit brought on behalf of Providian credit card
holders. The lawsuit alleged that Providian engaged in unlawful, unfair and fraudulent business practices in
connection with the marketing and fee assessments for its credit cards. The Honorable Stuart Pollack
approved a $105 million settlement, plus injunctive relief—one of the largest class action recoveries in the
United States arising out of consumer credit card litigation.

         In re Hyundai and Kia Horsepower Litigation, No. 02CC00287 (Cal. Super. Ct. Orange Cty). In
a class action on behalf of U.S. Hyundai and Kia owners and lessees, contending that Hyundai advertised
false horsepower ratings in the United States, attorneys from Gibbs Law Group negotiated a class action
settlement valued at between $75 million and $125 million which provided owners nationwide with cash
payments and dealer credits.

         Skold v. Intel Corp., No. 1-05-cv-039231 (Cal. Super. Ct. Santa Clara Cty.). Gibbs Law Group
attorneys represented Intel consumers through a decade of hard-fought litigation, ultimately
certifying a nationwide class under an innovative “price inflation” theory and negotiating a
settlement that provided refunds and $4 million in cy pres donations. In approving the settlement, Judge
Peter Kirwan wrote: “It is abundantly clear that Class Counsel invested an incredible amount of time and
costs in a case which lasted approximately 10 years with no guarantee that they would prevail…. Simply put,
Class Counsel earned their fees in this case.”




                                                                                               Page 41 of 49
Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 10 of 17 PageID #: 798


        Steff v. United Online, Inc., No. BC265953 (Cal. Super. Ct. Los Angeles Cty.). Mr. Gibbs served
as lead counsel in this nationwide class action suit brought against NetZero, Inc. and its parent, United
Online, Inc., by former NetZero customers. Plaintiffs alleged that defendants falsely advertised their internet
service as unlimited and guaranteed for a specific period of time. The Honorable Victoria G. Chaney of the
Los Angeles Superior Court granted final approval of a settlement that provided full refunds to customers
whose services were cancelled and which placed restrictions on Defendants’ advertising.

        Khaliki v. Helzberg’s Diamond Shops, Inc., No. 11-cv-00010 (W.D. Mo.). Gibbs Law Group
attorneys and co-counsel represented consumers who alleged deceptive marketing in connection with the
sale of princess-cut diamonds. The firms achieved a positive settlement, which the court approved,
recognizing “that Class Counsel provided excellent representation” and achieved “a favorable result
relatively early in the case, which benefits the Class while preserving judicial resources.” The court went on
to recognize that “Class Counsel faced considerable risk in pursuing this litigation on a contingent basis, and
obtained a favorable result for the class given the legal and factual complexities and challenges presented.”


Defective Products
        In re: American Honda Motor Co., Inc., CR-V Vibration Marketing and Sales Practices
Litigation, No. 2:15-md-02661 (S.D. Ohio) Gibbs Law Group attorneys served as co-lead counsel in this
multidistrict litigation on behalf of Honda CR-V owners who complained that their vehicles were vibrating
excessively. After several lawsuits had been filed, Honda began issuing repair bulletins, setting forth repairs
to address the vibration. Honda did not publicize the repairs well and as a result, Plaintiffs’ alleged many
CR-V owners and lessees—including those who had previously been told that repairs were unavailable—
continued to experience the vibration. In early 2018, the parties negotiated a comprehensive settlement to
resolve the multidistrict litigation on a class-wide basis. The settlement ensured that all affected vehicle
owners were made aware of the free warranty repairs, including requiring Honda to proactively reach out to
CR-V owners and dealers in several ways to publicize the repair options available.

        In re General Motors Cases, No. JCCP 4396 (Cal. Super. Ct. L.A. Cty) - certified California state
court class action against General Motors alleging violations of California’s “Secret Warranty” law,
California Civil Code § 1794.90 et seq.

        Glenn v. Hyundai Motor America, Case No. 8:15-cv-02052 (C.D. Cal.). Gibbs Law Group
attorneys represented drivers from six states who alleged their vehicles came with defective sunroofs that
could shatter without warning. The case persisted through several years of fiercely contested litigation
before resolving for a package of class-wide benefits conservatively valued at over $30 million. In approving
the settlement, U.S. District Court Judge David O. Carter praised the resolution: “[T]his is an extraordinarily
complex case and an extraordinarily creative solution.
        Amborn et al. v. Behr Process Corp., No. 17-cv-4464 (N.D. Ill.) Gibbs Law Group served as co-
lead counsel in this coordinated lawsuit against Behr and Home Depot alleging that Behr's DeckOver deck
resurfacing product is prone to peeling, chipping, bubbling, and degrading soon after application. The team
negotiated a class-wide settlement, which provided class members who submitted claims with 1) a refund
for their purchase; and 2) substantial compensation for money spent removing DeckOver or repairing their
deck. The settlement was granted final approval on December 19, 2018.




                                                                                                Page 42 of 49
Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 11 of 17 PageID #: 799


        In re Hyundai Sonata Engine Litigation, Case No. 5:15-cv-01685 (N.D. Cal.). Gibbs Law
Group attorneys served as court-appointed co-lead class counsel on behalf of plaintiffs who alleged their
2011-2014 Hyundai Sonatas suffered premature and catastrophic engine failures due to defective rotating
assemblies. We negotiated a comprehensive settlement providing for nationwide recalls, warranty
extensions, repair reimbursements, and compensation for class members who had already traded-in or sold
their vehicles at a loss. The average payment to class members exceeded $3,000.
        Sugarman v. Ducati North America, Inc., No. 10-cv-05246 (N.D. Cal.). Gibbs Law Group
attorneys served as class counsel on behalf of Ducati motorcycle owners whose fuel tanks on their
motorcycles degraded and deformed due to incompatibility with the motorcycles’ fuel. In January 2012, the
Court approved a settlement that provided an extended warranty and repairs, writing, “The Court
recognizes that class counsel assumed substantial risks and burdens in this litigation. Representation was
professional and competent; in the Court’s opinion, counsel obtained an excellent result for the class.”

        Parkinson v. Hyundai Motor America, No. 06-cv-00345 (C.D. Cal.). Gibbs Law Group attorneys
served as class counsel in this class action featuring allegations that the flywheel and clutch system in certain
Hyundai vehicles was defective. After achieving nationwide class certification, our lawyers negotiated a
settlement that provided for reimbursements to class members for their repairs, depending on their vehicle’s
mileage at time of repair, from 50% to 100% reimbursement. The settlement also provided full
reimbursement for rental vehicle expenses for class members who rented a vehicle while flywheel or clutch
repairs were being performed. After the settlement was approved, the court wrote, “Perhaps the best
barometer of … the benefit obtained for the class … is the perception of class members themselves.
Counsel submitted dozens of letters from class members sharing their joy, appreciation, and relief that
someone finally did something to help them.”

        Browne v. Am. Honda Motor Co., Inc., No. 09-cv-06750 (C.D. Cal.). Gibbs Law Group
attorneys and co-counsel represented plaintiffs who alleged that about 750,000 Honda Accord and Acura
TSX vehicles were sold with brake pads that wore out prematurely. We negotiated a settlement in which
improved brake pads were made available and class members who had them installed could be reimbursed.
The settlement received final court approval in July 2010 and provided an estimated value of $25 million.

        In Re General Motors Dex-Cool Cases., No. HG03093843 (Cal. Super Ct. Alameda Cty). Gibbs
Law Group attorneys served as co-lead counsel in these class action lawsuits filed throughout the country,
where plaintiffs alleged that General Motors’ Dex-Cool engine coolant damaged certain vehicles’ engines,
and that in other vehicles, Dex-Cool formed a rusty sludge that caused vehicles to overheat. After consumer
classes were certified in both Missouri and California, General Motors agreed to cash payments to class
members nationwide. On October 27, 2008, the California court granted final approval to the settlement.

        In re iPod Cases, JCCP No. 4355 (Cal. Super. Ct. San Mateo Cty). Mr. Gibbs, as court appointed
co-lead counsel, negotiated a settlement that provided warranty extensions, battery replacements, cash
payments, and store credits for class members who experienced battery failure. In approving the settlement,
the Hon. Beth L. Freeman said that the class was represented by “extremely well qualified” counsel who
negotiated a “significant and substantial benefit” for the class members.




                                                                                                 Page 43 of 49
Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 12 of 17 PageID #: 800


         Roy v. Hyundai Motor America, No. 05-cv-00483 (C.D. Cal.). Gibbs Law Group attorneys served
as co-lead counsel in this nationwide class action suit brought on behalf of Hyundai Elantra owners and
lessees, alleging that an air bag system in vehicles was defective. Our attorneys helped negotiate a settlement
whereby Hyundai agreed to repair the air bag systems, provide reimbursement for transportation expenses,
and administer an alternative dispute resolution program for trade-ins and buy-backs. In approving the
settlement, the Honorable Alicemarie H. Stotler presiding, described the settlement as “pragmatic” and a
“win-win” for all involved.

         Velasco v. Chrysler Group LLC, No. 2:13-cv-08080 (C.D. Cal.). In this class action, consumers
alleged they were sold and leased vehicles with defective power control modules that caused vehicle stalling.
Gibbs Law Group attorneys and their co-counsel defeated the majority of Chrysler’s motion to dismiss and
engaged in extensive deposition and document discovery. In 2015, the parties reached a settlement
contingent on Chrysler initiating a recall of hundreds of thousands of vehicles, reimbursing owners for past
repairs, and extending its warranty for the repairs conducted through the recall. When he granted final
settlement approval, the Honorable Dean D. Pregerson acknowledged that the case had been “hard fought”
and “well-litigated by both sides.”

         Edwards v. Ford Motor Co., No. 11-cv-1058 (S.D. Cal.). This lawsuit alleged that Ford sold
vehicles despite a known safety defect that caused them to surge into intersections, through crosswalks, and
up on to curbs. The litigation twice went to the U.S. Court of Appeals for the Ninth Circuit, with plaintiff
prevailing in both instances. In the first instance, the appellate court reversed the trial court’s denial of class
certification. In the second, the Ninth Circuit affirmed the ruling below that plaintiff’s efforts had generated
free repairs, reimbursements, and extended warranties for the class.

        Sanborn, et al. v. Nissan North America, Inc., No. 00:14-cv-62567 (S.D. Fla.). Gibbs Law
Group litigated this action against a vigorous defense for two years, seeking relief for Nissan Altima owners
whose dashboards were melting into a sticky, shiny, gooey surface that they alleged caused a substantial and
dangerous glare. After largely prevailing on a motion to dismiss, Gibbs Law Group attorneys and their co-
counsel prepared the case to the brink of trial, reaching a settlement just ten days before the scheduled trial
start. The settlement allowed class members to obtain steeply discounted dashboard replacements and
reimbursement toward prior replacement costs.
        Bacca v. BMW of N. Am., No. 2:06-cv-6753 (C.D. Cal.) In a class action alleging that BMW
vehicles suffered from defective sub-frames, we negotiated a settlement with BMW in which class members
nationwide received full reimbursement for prior sub-frame repair costs as well as free nationwide
inspections and program.

Antitrust and Unfair Business Practices
        In re: Wells Fargo Collateral Protection Insurance Litigation, MDL Case No.: 8:17-ML-2797
(C.D. Cal.). Eric Gibbs and Michael Schrag were appointed to the three-firm Plaintiffs’ Steering Committee
in this multi-district litigation on behalf of consumers who took out car loans from Wells Fargo and were
charged for auto insurance they did not need. The parties announced a proposed settlement of at least
$393.5 million for affected consumers and the Court granted final approval in November 2019.




                                                                                                  Page 44 of 49
Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 13 of 17 PageID #: 801


        In re Currency Conversion Fee Antitrust Litigation, MDL No. 1409 (S.D.N.Y.); Schwartz v.
Visa, et. al., No. 822404-4 (Cal. Super. Ct., Alameda Cty). Mr. Schrag helped initiate and prosecute several
class actions against Visa, MasterCard, and other major U.S. banks, such as Chase and Bank of America, for
failing to disclose their price fixing of currency conversion fees charged to cardholders. After prevailing at
trial in Schwartz v. Visa, et. al., plaintiffs were successful in obtaining a $336 million global settlement for the
class.

        In re TFT-LCD (Flat Panel) Antitrust Litigation, MDL 1827 (N.D. Cal.). Gibbs Law Group
attorneys were among the team serving as liaison counsel in this multi-district antitrust litigation against
numerous TFT-LCD (Flat Panel) manufacturers alleging a conspiracy to fix prices, which has achieved
settlements of more than $400 million to date.

        In re Natural Gas Antitrust Cases I, II, III and IV, JCCP No. 4221 (Cal. Super. Ct. San Diego
Cty). Gibbs Law Group attorneys served in a leadership capacity in this coordinated antitrust litigation
against numerous natural gas companies for manipulating the California natural gas market, which has
achieved settlements of nearly $160 million.

         Beaver v. Tarsadia Hotels, No. 11-cv-1842 (S.D. Cal.); Gibbs Law Group attorneys served as co-
lead counsel representing buyers of San Diego Hard Rock Hotel condominium units in this class action
lawsuit against real estate developers concerning unfair competition claims. The lawsuit settled for $51.15
million.

        LLE One, LLC et al. v. Facebook, Inc., No. 4:16-cv-6232 (N.D. Cal.); Gibbs Law Group
attorneys represent small businesses and other advertisers in a class action lawsuit alleging that Facebook
overstated its metrics for the average time spent watching video ads on its platform. The Court granted
final approval to a $40 million class action settlement on June 26, 2020.
        Ammari Electronics, et al. v. Pacific Bell Directory, No. RG05198014 (Cal. Super. Ct. Alameda
Cty.). Mr. Schrag obtained a $27 million judgment against an AT&T subsidiary after a jury trial and two
successful appeals in this breach of contract class action on behalf of thousands of California businesses that
advertised in Pacific Bell yellow pages directories. The National Law Journal featured this win in its “Top
100 Verdicts of 2009.”

        In re LookSmart Litigation, No. 02-407778 (Cal. Super. Ct. San Francisco Cty). This nationwide
class action suit was brought against LookSmart, Ltd. on behalf of LookSmart’s customers who paid an
advertised “one time payment” to have their web sites listed in LookSmart’s directory, only to be later
charged additional payments to continue service. Plaintiffs’ claims included breach of contract and violation
of California’s consumer protection laws. On October 31, 2003, the Honorable Ronald M. Quidachay
granted final approval of a nationwide class action settlement providing cash and benefits valued at
approximately $20 million.

        Lehman v. Blue Shield of California, No. CGC-03-419349 (Cal. Super. Ct. S.F. Cty.). In this class
action lawsuit alleging that Blue Shield engaged in unlawful, unfair and fraudulent business practices when it
modified the risk tier structure of its individual and family health care plans, Gibbs Law Group attorneys
helped negotiate a $6.5 million settlement on behalf of former and current Blue Shield subscribers residing
in California. The Honorable James L. Warren granted final approval of the settlement in March 2006.




                                                                                                    Page 45 of 49
Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 14 of 17 PageID #: 802


        Wixon v. Wyndham Resort Development Corp., No. 07-cv-02361 (N.D. Cal.). Gibbs Law
Group attorneys served as class and derivative counsel in this litigation brought against a timeshare
developer and the directors of a timeshare corporation for violations of California state law. Plaintiffs
alleged that the defendants violated their fiduciary duties as directors by taking actions for the financial
benefit of the timeshare developer to the detriment of the owners of timeshare interests. On September 14,
2010, Judge White granted approval of a settlement of the plaintiffs’ derivative claims.

       Berrien, et al. v. New Raintree Resorts, LLC, et al., No. 10-cv-03125 (N.D. Cal.). Gibbs Law
Group attorneys filed this class action on behalf of timeshare owners, challenging the imposition of
unauthorized special assessment fees. On November 15, 2011, the parties reached a proposed settlement of
the claims asserted by the plaintiffs on behalf of all class members who were charged the special assessment.
On March 13, 2012, the Court issued its Final Class Action Settlement Approval Order and Judgment,
approving the proposed settlement.

         Benedict, et al. v. Diamond Resorts Corporation, et al., No. 12-cv-00183 (D. Hawaii). In this
class action on behalf of timeshare owners, Gibbs Law Group attorneys represented plaintiffs challenging
the imposition of an unauthorized special assessment fee. On November 6, 2012, the parties reached a
proposed settlement of the claims asserted by the plaintiffs on behalf of all class members who were
charged the special assessment. On June 6, 2013, the Court approved the settlement.

       Allen Lund Co., Inc. v. AT&T Corp., No. 98-cv-1500 (C.D. Cal.). This class action lawsuit was
brought on behalf of small businesses whose long-distance service was switched to Business Discount Plan,
Inc. Gibbs Law Group attorneys served as class counsel and helped negotiate a settlement that provided full
cash refunds and free long-distance telephone service.

        Mackouse v. The Good Guys - California, Inc., No. 2002-049656 (Cal. Super Ct. Alameda Cty).
This nationwide class action lawsuit was brought against The Good Guys and its affiliates alleging violations
of the Song-Beverly Warranty Act and other California consumer statutes. The Plaintiff alleged that The
Good Guys failed to honor its service contracts, which were offered for sale to customers and designed to
protect a customer’s purchase after the manufacturer’s warranty expired. In May 9, 2003, the Honorable
Ronald M. Sabraw granted final approval of a settlement that provides cash refunds or services at the
customer’s election.

        Mitchell v. Acosta Sales, LLC, No. 11-cv-01796 (C.D. Cal. 2011). Gibbs Law Group attorneys
and co-counsel served as class counsel representing Acosta employees who alleged that they were required
to work off-the-clock and were not reimbursed for required employment expenses. We helped negotiate a
$9.9 million settlement for merchandiser employees who were not paid for all the hours they worked. The
Court granted final approval of the settlement in September 2013.

       Rubaker v. Spansion, LLC, No. 09-cv-00842 (N.D. Cal. 2009). Gibbs Law Group attorneys and
co-counsel filed a class action lawsuit on behalf of former Spansion employees that alleged that the
company had failed to provide terminated employees from California and Texas with advance notice of the
layoff, as required by the Workers Adjustment and Retraining Notification Act (WARN Act). The
bankruptcy court approved the class action settlement we and co-counsel negotiated in 2010. The settlement
was valued at $8.6 million and resulted in cash payments to the former employees.




                                                                                              Page 46 of 49
Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 15 of 17 PageID #: 803



Securities and Financial Fraud
        Deora v. NantHealth, No. 2:17-cv-1825 (C.D. Cal.) – Gibbs Law Group serves as Co-lead
Counsel for certified classes of investors in litigation alleging violations of federal securities laws related to
the healthcare technology company’s statements in connections with its initial public offering in 2016 and
afterward. In September 2020, the Court granted final approval to a $16.5 million class action settlement.

        Roth v. Aon Corp., No. 04-cv-06835 (N.D. Ill.). This securities fraud class action alleged that Aon
Corporation and its key executives made misstatements and failed to disclose important information to
investors about Aon’s role in and reliance on contingent commission kickbacks and steering arrangements
with insurers. Mr. Schrag helped prosecute this securities fraud class action against Aon Corporation which
resulted in a $30 million settlement for the plaintiff class.

         In re Peregrine Financial Group Customer Litigation, No. 12-cv-5546 (N.D. Ill.). Mr. Stein was
among the attorneys serving as co-lead counsel for futures and commodities investors who lost millions of
dollars in the collapse of Peregrine Financial Group, Inc. Through several years of litigation, counsel helped
deliver settlements worth more than $75 million from U.S. Bank, N.A., and JPMorgan Chase Bank, N.A.

       In re Chase Bank USA, N.A. "Check Loan" Contract Litigation, No. 09-2032 (N.D. Cal.).
Gibbs Law Group attorneys and counsel from several firms led this nationwide class action lawsuit alleging
deceptive marketing and loan practices by Chase Bank USA, N.A. After a nationwide class was certified,
U.S. District Court Judge Maxine M. Chesney granted final approval of a $100 million settlement on behalf
of Chase cardholders.

      Mitchell v. American Fair Credit Association, No. 785811-2 (Cal. Super. Ct. Alameda Cty);
Mitchell v. Bankfirst, N.A., No. 97-cv-01421 (N.D. Cal.). This class action lawsuit was brought on behalf
of California members of the American Fair Credit Association (AFCA). Plaintiffs alleged that AFCA
operated an illegal credit repair scheme. The Honorable James Richman certified the class and appointed the
firm as class counsel. In February 2003, Judge Ronald Sabraw of the Alameda County Superior Court and
Judge Maxine Chesney of the U.S. District Court for the Northern District of California granted final
approval of settlements valued at over $40 million.

Data Breach and Privacy

         In re Equifax, Inc. Customer Data Security Breach Litig., MDL No. 2800, No. 1:17-md-2800
(N.D. Ga.) Gibbs Law Group attorneys serve on the Plaintiffs’ Executive Committee in this nationwide
class action stemming from a 2017 data breach that exposed social security numbers, birth dates, addresses,
and in some cases, credit card numbers of more than 147 million consumers. On January 13, 2020, the
Court granted final approval to a settlement valued at $1.5 billion. Gibbs Law Group attorneys played an
integral role in negotiating key business practice changes, including overhauling Equifax’s handling of
consumers’ personal information and data security.

        In re Anthem, Inc. Data Breach Litig., MDL No. 2617, No. 15-md-02617 (N.D. Cal.). Gibbs
Law Group attorneys serve as part of the four-firm leadership team in this nationwide class action stemming
from the largest healthcare data breach in history affecting approximately 80 million people. On August 15,
2018, the Court granted final approval to a $115 million cash settlement.




                                                                                                    Page 47 of 49
Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 16 of 17 PageID #: 804


        In re: Vizio, Inc. Consumer Privacy Litigation, MDL No. 8:16-ml-02963 (C.D. Cal.).
Gibbs Law Group attorneys are co-lead counsel in this multi-district lawsuit alleging that Vizio collected and
sold data about consumers' television viewing habits and their digital identities to advertisers without
consumers' knowledge or consent. Counsel achieved an important ruling on the application of the Video
Privacy Protection Act (VPPA), a 1988 federal privacy law, which had never been extended to television
manufacturers. The firm negotiated a settlement providing for class-wide injunctive relief transforming the
company’s data collection practices, as well as a $17 million fund to compensate consumers who were
affected. In granting preliminary approval, Judge Josephine Staton stated, “I'm glad I appointed all of you
as lead counsel, because -- it probably is the best set of papers I've had on preliminary approval.” She also
noted "[E]very class member will benefit from the injunctive relief." On July 31, 2019, the Court granted
final approval of the settlement.

       In re Adobe Systems Inc. Privacy Litig., No. 13-cv-05226 (N.D. Cal.). In this nationwide class
action stemming from a 2013 data breach, attorneys from Gibbs Law Group served as lead counsel on
behalf of the millions of potentially affected consumers. Counsel achieved a landmark ruling on Article III
standing (which has since been relied upon by the Seventh Circuit Court of Appeals and other courts) and
then went on to negotiate a settlement requiring Adobe to provide enhanced security relief—including the
implementation and maintenance of enhanced intrusion detection, network segmentation, and encryption.

       Whitaker v. Health Net of Cal., Inc., et al., No. 11-cv-00910 (E.D. Cal.); Shurtleff v. Health
Net of Cal., Inc., No. 34-2012-00121600 (Cal. Super Ct. Sacramento Cty). Gibbs Law Group attorneys
served as co-lead counsel in this patient privacy case. On June 24, 2014, the court granted final approval of a
settlement that provided class members with credit monitoring, established a $2 million fund to reimburse
consumers for related identity theft incidents, and instituted material upgrades to and monitoring of Health
Net’s information security protocols.

       Smith v. Regents of the University of California, San Francisco, No. RG-08-410004 (Cal. Super
Ct. Alameda Cty). Gibbs Law Group attorneys represented a patient who alleged that UCSF’s disclosure of
its patients’ medical data to outside vendors violated California medical privacy law. The firm succeeded in
negotiating improvements to UCSF’s privacy procedures on behalf of a certified class of patients of the
UCSF medical center. In approving the stipulated permanent injunction, Judge Stephen Brick found that
“plaintiff Smith has achieved a substantial benefit to the entire class and the public at large.”


Mass Tort
       In re Actos Pioglitazone-Products Liability Litigation, No. 6:11-md-2299 (W.D. La.). Gibbs Law
Group partners represented individuals who were diagnosed with bladder cancer after taking the oral
diabetic drug Actos. The federal litigation resulted in a $2.37 billion settlement.

        In re Yasmin and Yaz (Drospirenone) Marketing, Sales, Practices and Products Liability
Litigation, MDL No. 2385, No. 3:09- md-02100 (S.D. Ill.). Gibbs Law Group attorneys represented
women throughout the country who suffered serious side effects after taking Yaz, Yasmin and Ocella birth
control. The federal litigation resulted in settlements worth approximately $1.6 billion.

       In re Pradaxa (Dabigatran Etexilate) Products Liability Litigation, MDL No. 2385, No. 3:12-
md-02385 (S.D. Ill.), Gibbs Law Group attorneys represented patients who suffered irreversible internal
bleeding after taking Pradaxa blood thinners. Lawsuit resolved for settlements of approximately $650
million.


                                                                                               Page 48 of 49
Case 2:21-cv-00678-JS-AYS Document 62-4 Filed 05/27/21 Page 17 of 17 PageID #: 805



       In re: Sulzer Hip Prosthesis And Knew Prosthesis Liability Litigation, MDL No. 1401 (N.D.
Ohio); Cal. JCCP No. 4165 (Cal. Super. Court, Alameda Cty). Mr. Schrag helped recover over $10 million
on behalf of his clients in this multidistrict litigation.



Sexual Assault Litigation
        A.B. v. Regents of the University of California No. 2:20-cv-9555 (C.D. Cal.) – Gibbs Law Group
represents former patients of UCLA OB-GYN Dr. James Heaps in a class action lawsuit alleging assault,
abuse and harassment violations, and accusing UCLA of failing to protect patients after first becoming
aware of the doctor’s misconduct. In November 2020, the parties announced a settlement, which will
provide $73 million in compensation to former patients of Dr. Heaps, as well as requiring a series of
business practice reforms by UCLA for better handling of sexual assault investigations and practices going
forward. Settlement approval is pending.




Government Reform
        Paeste v. Government of Guam, No. 11-cv-0008 (D. Guam); Gibbs Law Group attorneys and co-
counsel served as Class Counsel in litigation alleging the Government of Guam had a longstanding practice
of delaying tax refunds for years on end, with the Government owing over $200 million in past due refunds.
After certifying a litigation class, Plaintiffs prevailed on both of their claims at the summary judgment stage,
obtaining a permanent injunction that reformed the government’s administration of tax refunds. The
judgment and injunction were upheld on appeal in a published decision by the Ninth Circuit. Paeste v. Gov’t
of Guam, 798 F.3d 1228 (9th Cir. 2015).




                                                                                                Page 49 of 49
